Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections:
Claim 31 is objected to because of the following informalities:  Claim 31 recites “one or more targeting” which appears to be an incomplete limitation because the claim does not recite “agents” for which there is support in claim 25.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b), (Indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "one or more bioadhesive functional groups".  There is insufficient antecedent basis for bioadhesive in this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claims 25-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zeng et al. (Cholic acid-functionalized nanoparticles of star-shaped PLGA-vitamin E TPGS copolymer for docetaxel delivery to cervical cancer, Biomaterials, 2013, vol. 34, pp. 6058-6067) in view of Mugabe et al. (Paclitaxel incorporated in hydrophobically derivatized hyperbranched polyglycerols for intravesical bladder cancer therapy, BJUI International, 2008, vol. 103, pp. 978-986) and Solaro et al. (Targeted Delivery of Protein Drug by Nanocarriers, Materials, 2010, vol. 3, pp. 1928-1980) and further in view of Zale et al. (USP 8,206,747).
Zeng et al. teaches core shell type cholic acid-functionalized nanoparticles of star-shaped PLGA-vitamin E TPGS copolymer (star CA-PLGA-TPGS, CA = cholic acid, TPGS = tocopheryl polyethylene glycol 1000 succinate) for docetaxel delivery to cervical cancer comprising (1) hydrophobic copolymer of lactic acid and glycolic acid (PLGA) core; (2) a hydrophilic succinate terminated polyethylene glycol shell, and (3) anti-cancer drug docetaxel (DTX) (Fig. 1, Fig. 2A). Fig. 2A of Zeng et al. core shell star CA-PLGA-TPGS nanoparticle. Zeng et al. further teach that branched polymers, such as hyperbranched polymers and dendrimers have attracted more recent search of drug carrier material because they exhibit useful rheological and mechanical properties. Compared with linear polymers of the same molar mass, the drug carrier based on branched polymers show higher drug encapsulation efficiency and smaller hydrodynamic radius (p. 6059, left col., 2nd para.).

Zeng et al. do not expressly teach the hyperbranched polyglycerol shell as recited in claim 25. 
Mugabe et al. teaches mucoadhesive nanoparticle formulations of paclitaxel comprising unimolecular micelles of 7.2 nm based on hydrophobically derivatized hyperbranched polyglycerols (i.e. PEI-C18-HPG, Fig. 1B) that are dendritic molecules with a hydrophobic core (i.e. hydrophobically modified polyethyleneimine) and hydrophilic shell (i.e. hyperbranched polyglycerol) connected by covalent bonds; wherein the PEI-C18-HPG unimolecular micelles encapsulates the hydrophobic drug molecules inside the core, while the hydrophilic shell keeps the system soluble in water; wherein the surface of PEI-C18-HPG system contains numerous hydroxyl groups (reads on functional groups) that are mucoadhesive in addition to the alkyl chains that can interact with mucin through hydrophobic interactions (Abstract, p. 979, left col., 2nd para., central col., 1st para.; right col., 2nd para.; p. 981, right col., 1st para.; p. 984, 
Solaro et al. teaches that until now, polyethylene glycol (PEG) is still the most widely used coating material for achieving prolonged circulation in the blood stream, however, successful alternative to PEG for achieving prolonged blood stream circulation has been found and it include polyglycerol (p. 1932, 4th para.).
Mugabe et al. in light of Solaro et al., the branched polyglycerol taught by Mugabe et al. is a functional equivalent to hydrophilic polymer PEG as taught by Zeng et al. to render stealth to the surface of the nanoparticles (prolonged circulations in blood).
One skilled in the art would have had been motivated before the effective filing date of the instant application to replace the polyethylene hydrophilic shell component of 
The references also do not teach use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). The 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of Zeng et al. for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.
The references discussed above do not expressly teach that the hydrophobic core is polylactic acid as claimed in claims 33-34 and the surface reactive functional groups as required by claims 36-37.
Zale et al. teaches nanoparticles of about 60 nm to about 120 nm comprising polylactic acid/polyethylene glycol block copolymer (PLA-PEG) or polylactic acid-g-polyglycolic acid copolymer/polyethylene glycol block copolymer (PLGA-PEG) as carrier for therapeutic agents (e.g. docetaxel) (col. 2, line 1-67; col. 3, line 32-67; col. 5, line 46-67; col. 9, line 1-38; col. 23, line 48-56; Figs. 1-2, 16, 17; Example 6; Table 1). In light of 
It would have had been obvious to one of ordinary skill in the art before the effective filing date of the instant application to replace the PLGA hydrophobic core of the DTX loaded star CA-PLGA-TPGS nanoparticle taught by Zeng et al., as modified by Mugabe et al. and Solaro et al. with the PLA biodegradable and biocompatible hydrophobic nanoparticle material as taught by Zale et al. because the PLA taught by Zale et al. is a functional equivalent to PLGA as nanoparticle carrier polymer for hydrophobic anti-cancer drug docetaxel with predictable results to produce PLA-PHG encapsulated DTX that are known to be capable of releasing the drug at the desired location to impart anti-cancer effects and are known to show increased drug loading capacity with the addition of PLA polymer (Zale et al., col. 47, line 10-19; Examples 18-19). Further, one skilled in the art would have had reasonable expectation of success in making the PLA-HPG conjugated block copolymer for the formation of the nanoparticles by utilizing the detailed synthetic methods taught by Zeng et al. (p. 6060), Zale et al. (Examples 3-4) and Mugabe et al. (p. 979). All the references discussed above teach use of chemotherapeutic agents, such as paclitaxel and docetaxel for targeted site specific delivery, use of any chemotherapeutic agent would be obvious to one of ordinary skill given the fact Zeng teaches hyperbranched polyglycerol as cancer drug delivery carrier material.
Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,660,828 in view of Zale et al. (USP 8,206,747).
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. The patented claims recite particles comprising (a) a core comprising one or more hydrophobic polymers; and (b) a shell comprising hyperbranched polyglycerol comprising a plurality of surface hydroxyl groups, wherein the hyperbranched polyglycerol is covalently bound to the hydrophobic polymers of the core, wherein a plurality of the surface hydroxyl groups are functionalized with one or more surface reactive functional groups selected from the group consisting of 
The patented claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of .

Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-26 of U.S. Patent No. 10,272,019 in view of 
Zale et al. (USP 8,206,747).
 Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. The patented claims recite particles comprising a hydrophobic polymer core and a shell comprising hyperbranched polyglycerol covalently bound to the hydrophobic polymer; wherein the hyperbranched polyglycerol is functionalized with one or more reactive functional groups or functional groups having tissue targeting moieties bound thereto, wherein the reactive functional groups and the tissue targeting moieties adhere to tissue, cells, or proteins, and one or more agents protecting the skin from ultraviolet light, therapeutic agents, diagnostic agents, prophylactic agents, and combinations thereof encapsulated within the particles, associated with the surface of the particles, or combinations thereof.
 The patented claims do not recite use of tumor targeting agents.      

Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.

Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,238,581 in view of Zale et al. (USP 8,206,747).
Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof.  The patented claims recite particles having a diameter between about 25 nm and about 250 nm comprising (a) a core comprising one or more hydrophobic biodegradable polymers; and (b) a shell comprising hyperbranched polyglycerol, wherein the hyperbranched polyglycerol is covalently bound to the hydrophobic biodegradable polymer, and wherein the hyperbranched polyglycerol comprises a plurality of surface hydroxyl groups and vicinal diol groups which decrease uptake of the particles by phagocytic cells following administration to an individual. Dependent claims recite further comprising therapeutic agents or prophylactic agents. 
The patented claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.

Claims 25-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-22 of U.S. Patent No. 10,758,459 in view of Zale et al. (USP 8,206,747).
 Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. 
The patented claims recite a method of adhering particles to a tissue, the method comprising administering particles comprising: a hydrophobic polymer core and a shell 
The patented claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.

Claims 25-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-30 and 34-37 of copending Application No. 16/363823 (reference application) in view of Zale et al. (USP 8,206,747).
 Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. The copending claims recite particles comprising (a) a core comprising one or more hydrophobic polymers, and (b) a shell comprising hyperbranched polyglycerol having surface exposed functional reactive groups selected
from the group consisting of aldehydes, amines, oximes, O-substituted oximes,

The copending claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 25-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8-9, 15, 21, 23 and 25-26 of copending Application No. 15/573807 (reference application) in view of in view of Zale et al. (USP 8,206,747).
 Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. The copending claims recite a formulation for application to the skin, comprising particles comprising (i) a hydrophobic core, (ii) a shell, coating or corona comprising a hyperbranched non-crosslinked polymer functionalized with an effective amount of one or more reactive functional groups to adhere the particles to the skin, wherein the hyperbranched non-crosslinked polymer is covalently bound to the hydrophobic core or polymers forming the core, wherein the one or more reactive functional groups are selected from the group consisting of aldehydes, amines, and O-substituted oximes, and (iii) one or more agents for application to the skin, wherein the 
The copending claims do not recite use of tumor targeting agents.      
Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.


Claims 25-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5,  11, 13, 15 and 17 of copending Application No. 15/573809 (reference application) in view of in view of Zale et al. (USP 8,206,747).
 Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims recite particles comprising a core comprising a hydrophobic polymer covalently bound to hyperbranched polyglycerol forming a shell, wherein the particles comprise: one or more chemotherapeutic agents, and one or more tumor targeting agents, wherein at least one of the one or more chemotherapeutic agents is encapsulated within the particles, associated with the surface of the particles, or a combination thereof. The copending claims recite a method for delivering a therapeutic, prophylactic or diagnostic agent to a tissue of a subject in need thereof, the method comprising administering into the blood stream or tissue adjacent to a tissue to be treated a formulation comprising nanoparticles loaded with a therapeutic, prophylactic or diagnostic agent wherein the nanoparticles comprise a hydrophobic core comprising hydrophobic polymer covalently bound to a hyperbranched polyglycerol polymeric outer shell, wherein surface hydroxyl groups of the hyperbranched polymeric shell have been converted to adhesive groups selected from the group consisting of aldehydes, amines, oximes, and o-substituted oximes, in an amount effective to retain the nanoparticles within the region of tissue to be treated,….up to 24 hours. 

Zale et al. teaches nanoparticle carriers modified with targeting ligand GL2 on the surface as tumor targeted drug delivery carrier, PLA-PEG-GL2 via an amide linker to the PEG chain (claims 9 and 10, Example 24). Zale et al. further teaches that the targeting ligand and nanoparticle conjugate may be prepared using amine modified heterobifunctional polyethylene glycol (NH2-PEG-COOH) (col. 20, line 42-53). Zale et al. teaches that an increased ligand density may increase target binding (cell binding/target uptake), making the nanoparticle “target specific” (col. 5, line 55-60). Zale et al. further teaches that the surface density of the targeting moiety can be controlled by the ratio of the two or more polymers, i.e. nanoparticle have a density of GL2 targeting moiety at about  219 GL2 per particle (col. 23, line 15-20, 48-56; p. 27, line 13-45; Example 23). 
Therefore based on the guidance provided by Zale et al., it would have been obvious to one of ordinary skill in the art to have utilized a targeting ligand into the hyperbranched polyglycerol of instant claims for tumor targeted delivery of the drug motivated by the teachings of Zale et al. It would have been further obvious to one of ordinary skill to have controlled the density of the surface targeting functional groups in order to making the nanoparticle tumor targeting specific by following the guidance on controlling ligand density taught by Zale et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.